DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This is a first office action on the merits in response to the application filed on 05 August 2019.  Claims 1 through 20 are pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a process for distribution and tracking of data across a geographically distributed network, independent claim 8 is directed to a system for distribution and tracking of data across a geographically distributed network, and independent claim 15 is directed to a product for distribution and tracking of data across a geographically distributed network.  Claims 8 and 15 recite substantially similar limitations to those of claim 1. 
Taking claim 1 as the representative claim, claim 1 recites at least the following limitations: obtaining damage data indicating damage to a component of a rail car; determining a location of the damage on the component; determining task data based on the indicated damage and the component; obtaining ownership data indicating a responsible party for the 
The limitations for obtaining damage data and obtaining ownership data are recited broadly and amount to data gathering, which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  The limitations for determining a location of the damage on the component, determining task data based on the indicated damage and component, and generating a work order comprising the damage data and the task, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions), but for the recitation of generic computer components (a server, processor, memory).  That is other than reciting that the recited method, system, or product includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. 
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0041] states: “… the systems and methods described herein can be performed utilizing both general-purpose computing hardware and by single-purpose devices.” Adding generic computer components to perform generic functions that are 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 7, 9 through 14, and 16 through 20 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: obtaining a geographic location of the rail car indicated in the damage data; determining a service center associated with the geographic location; transmitting the work order to a task tracking device associated with the service center; determining severity data based on the damage data; generating the task data based on the severity data; the damage data comprises image data; processing the image data using a machine classifier to generate an indication of a type of damage represented in the image data and a probabilistic likelihood that the damage to the component corresponds to the indicated type of damage; determining that the probabilistic likelihood is below a threshold value; obtaining additional damage data for the component; determining a detail source corresponding to the damage data; obtaining the damage data from a third-party database based on the detail source; and determining the  Accordingly claims 1 through 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 3, 6 through 10, and 13 through 17, and 20 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2019/0176862) in view of Kilaru et al. (US 2019/0135318).
Regarding Claim 1, Kumar et al. discloses a method, comprising: obtaining, by a task tracking server system, (The network 5116 is a website, a server, a computer, a cloud-service, or a computing device connected to the Internet.  Kumar et al. [para. 0446]);
damage data indicating damage to a component of a rail car; (In one embodiment, a method includes controlling movement of a mobile platform having a sensor package supported thereon. The sensor package is configured to obtain information relating to a component of a transportation network.  Kumar et al. [para. 0032]. … a sensor package supported by the mobile platform configured to obtain information relating to a component of a transportation network; one or more processors configured to receive the obtained information from the sensor package and to analyze that data in combination with other information that is not obtained from the sensor package. The one or more processors generate an output that displays information relating to a status, condition and/or state of health of the component of the transportation network.  Kumar et al. [para. 0029]); 
determining, by the task tracking server system, a location of the damage on the component; (The one or more processors may be configured to direct an output device to  This warning signal may report the parameter that is indicative of the route damage or deteriorating condition, and the location at which the damage or deteriorating condition is identified. The deteriorating condition may include debris on the route, shifted or decreased ballast material beneath the route, overgrown vegetation on the route, damage to the route, a change in geometry of the route (e.g., one or more rails have become bent or otherwise changed such that the shape of one segment of the route is different from a remainder of the route), etc.  Kumar et al. [para. 0264]);
determining, by the task tracking server system, task data based on the indicated damage and the component, wherein the task data indicates a repair to the component to correct the indicated damage; (The warning signal may be communicated automatically responsive to determining the parameter, and may cause the off-board location to automatically schedule additional inspection, maintenance, or repair of the corresponding portion of the route.  Kumar et al. [para. 0264-0265]. … For example, responsive to determining that a parameter of the vehicle or route (as determined from a wayside unit) indicates potential damage or deteriorating health (e.g., a damaged or bent rail, a hot bearing, etc.), the controller may direct the examination equipment 2704 to begin continually monitoring parameters of the vehicle and/or route.  Kumar et al. [para. 0269]);
obtaining, by the task tracking server system and from a third-party database, ownership data indicating a responsible party for the component and a responsible party for the rail car; (In one embodiment, one or more of the sensors that provide sensor data to or obtain sensor data for the controller 2902 can be a third-party sensor. For example, the sensors 2606, 2706, 2710 may be owned or manufactured by the same company, user, or other entity that operates the controller 2902 to analyze the sensor data.  Kumar et al. [para. 0328]);
Kumar et al. discloses automatically ordering maintenance and/or repair of the route (Kumar et al. [para. 0213]) but fails to explicitly recite generating, by the task tracking server system, a work order comprising the damage data and the task data.  Kilaru et al. discloses these limitations. (… a cloud-based rail fleet management software system and method. The preferred embodiment of the present invention is a web-based software system that enables rail equipment owners to determine the best opportunity to repair rail equipment. Kilaru et al. [para. 0002, 0009]. … The system preferably generates a bid that includes all mechanical defects for each piece of equipment and any projects or regulatory items that are to be addressed.  Kilaru et al. [para. 0036]).  It would have been obvious for one of ordinary skill in the art of maintenance task analysis to modify the task tracking system of Kumar et al. to include the step for generating a work order comprising the damage data and the task data as taught by Kilaru et al. for identifying high-risk equipment, avoiding or lowering potential demurrage charges, and identifying and facilitating maintenance and repair options.  Kilaru et al. [para. 0002].
Regarding Claim 2, Kumar et al. and Kilaru et al. combined disclose the method, further comprising: obtaining, by the task tracking server system, a geographic location of the rail car indicated in the damage data; (The one or more processors may be configured to direct an output device to display the information relating to the one or more of the status, the 
determining, by the task tracking server system, a service center associated with the geographic location; and transmitting, by the task tracking server system, the work order to a task tracking device associated with the service center. (Additional messages, such as to initiate a fix of the route damage (e.g., repair a broken rail, fill a pot hole, etc.) may be generated and sent to the appropriate agency to remedy the situation.  Kumar et al. [para. 0319].  See also Kumar et al. [para. 0129] and Kilaru et al. [para. 0036]).
Regarding Claim 3, Kumar et al. and Kilaru et al. combined disclose the method, further comprising: determining, by the task tracking server system, severity data based on the damage data, wherein the severity data indicates a severity of the damage to the component; and generating the task data based on the severity data. Kumar et al. fails to disclose these limitations.  However Kilaru et al. does teach these limitations.  (The system may generate risk scores for each hardware component based on the risk rules engine, and may rank the risk scores of each hardware component (creating a risk ranking) associated with a given railcar relative to each other so that a fleet owner or manager may determine the most important issues to address at any given time. Kilaru et al. [para. 0035]. … Next, as shown in block 102, the user sets up repair metrics, such as average abatement cost, average revenue move, average repair costs, and information regarding whether the car is on or off lease. The user next sets up configurable rules, as shown in block 103. These rules are priority-ordered metrics based on information about a particular railcar in question.  Kilaru et al. [para. 0046]).  It would have 
Regarding Claim 6, Kumar et al. and Kilaru et al. combined disclose the method, further comprising: determining, by the task tracking server system, a detail source corresponding to the damage data; and obtaining the damage data from a third-party database based on the detail source.  (The image data can be examined by the operator and/or an image analysis system, such as to examine the vehicle itself, to examine other vehicles traveling relative to the vehicle (e.g., to avoid collisions between the vehicles), to examine the route being traveled upon (e.g., to perform route inspection), to warn of upcoming obstructions or other problems along the route ahead of the vehicle, and the like.  Kumar et al. [para. 0140]). 
Regarding Claim 7, Kumar et al. and Kilaru et al. combined disclose the method, further comprising determining the ownership data from the third-party database based on the detail source. (In one embodiment, one or more of the sensors that provide sensor data to or obtain sensor data for the controller 2902 can be a third-party sensor. For example, the sensors 2606, 2706, 2710 may be owned or manufactured by the same company, user, or other entity that operates the controller 2902 to analyze the sensor data.  Kumar et al. [para. 0328]).
Regarding claims 8 through 10, 13, and 14, claims 8 through 10, 13 and 14 recite substantially similar limitations to those of claims 1 through 3, 6 and 7 respectively.  Therefore, claims 8 through 10, 13, and 14 are rejected based upon the same prior art combination, 
Regarding Claims 15 through 17 and 20, claims 15 through 17 and 20 recite substantially similar limitations to those of claims 1 through 3 and 6 respectively.   Therefore claims 15 through 17 and 20 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 15 through 17 and 20 are directed to a non-transitory machine-readable medium storing instruction that, when executed by one or more processors, cause the one or more processors to perform the recited steps, which is taught by Kumar et al. at paragraph [0053, 448]: “According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors to store registration information that indicates whether an application, of one or more applications, is permitted to communicate via an interface of one or more interfaces.”

Claims 4, 5, 11, 12, 18, and 19 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2019/0176862) in view of Kilaru et al. (US 2019/0135318), and in further view of Louizos et al. (WO 2019/157288).
Regarding Claim 4, Kumar et al. and Kilaru et al. combined disclose the method,, wherein: 31007166.001 25\USthe damage data comprises image data; (The information obtained from the sensor package may be video or image data.  Kumar et al. [para. 0037, 0324]);
However Kumar et al. and Kilaru et al. combined fail to explicitly teach the method wherein the task data is determined by processing the image data using a machine classifier to generate an indication of a type of damage represented in the image data and a probabilistic likelihood that the damage to the component corresponds to the indicated type of damage.  Louizos et al. discloses these limitations. (Deriving the repair data may include configuring a rule-driven decision logic process, and/or may include a data driven probabilistic models or deep learning network classification processes, to determine a repair or replace decision for the physical object based, at least in part, on ground truth output generated by an optimization process applied to at least some of the determined structural deviation data.  Louizos et al. [para. 0015].  … systems implementing a neural network architecture, trained on task specific annotated examples of objects of interest and objects of non-interest to classify and localize structural abnormalities of the objects. The structural abnormalities determined may be used to generate, in some embodiments, a report of the cost and actions needed to return the objects to normal state. Louizos et al. [para. 0037, 0044]. … The machine learning engines process one or more of the captured sets of data (e.g., images) to analyze the subject characteristics (e.g., via the module 132). The results of the analysis include Subject parts detection (produced by the module 132), damage levels (produced by the modules 134 and 136 of FIG. 1A), repair costs (produced by the module 144), identification and accuracy confidence levels and visual bounding boxes for parts and damage area highlights (as 
Regarding Claim 5, Kumar et al., Kilaru et al., and Louizos et al. combined disclose the method, further comprising: determining, by the task tracking server system, that the probabilistic likelihood is below a threshold value; and based on the probabilistic likelihood being below the threshold value, obtaining additional damage data for the component. While Kumar et al. and Kilaru et al. fail to disclose the recited limitations, Louizos et al. discloses the recited limitations. (In some embodiments, the engine 130 may also be configured to control the data acquisition devices. For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 1 lOa-n) to obtain another data capture (another image)
Regarding claims 11 and 12, claims 11 and 12 recite substantially similar limitations to those of claims 4 and 5 respectively.  Therefore, claims 11 and 12 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 11 and 12 recite a server system comprising at least one processor and memory storing instruction, which is taught by Kumar et al. at paragraph [0030, 0446, 0448]: “The vehicle control system 5110 controls operation of the vehicle 5104, and may include one or more processor(s) 5202 or other logic-based device(s) that perform operations based on instructions stored on a tangible and non-transitory computer readable storage medium or memory 5204.”
Regarding Claims 18 and 19, claims 18 and 19 recite substantially similar limitations to those of claims 4 and 5 respectively.   Therefore claims 18 and 19 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 18 and 19 are directed to a non-transitory machine-readable medium storing instruction that, when executed by one or more processors, cause the one or more processors to perform the recited steps, which is taught by Kumar et al. at paragraph [0053, 448]: “According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors to store registration information that indicates whether an application, of one or more applications, is permitted to communicate via an interface of one or more interfaces.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Margherio et al. (US 2019/0066005) - The examples disclosed herein relate to monitoring work vehicles to identify potential machine failures and/or repairs and to schedule such repairs in an order that satisfies customer expectations. FIG. 1 illustrates an example system for monitoring work vehicles to identify possible machine failures and to generate worklists and work orders to repair such work vehicles should a machine failure be identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623